JiPER CURIAM *
Writ granted.
The judgments of the lower courts are vacated and set aside. The case is remanded to the district court for further proceedings. The presence of dissension between the trustee and beneficiaries, or mere animosity or hostility alone, without a showing of material impairment or interference with proper trust administration, does not rise to the level of “sufficient cause” that would prompt the trustee’s removal under La.R.S. 9:1789. Succession of Dunham, 408 So.2d 888, 900 (La.1981); see also Albritton v. Albritton, 622 So.2d 709 (La.App. 1st Cir.1993).
CALOGERO, C.J., and LEMMON, J., would grant and docket.
VICTORY, J., would deny the writ.

 Knoll, J., not on panel. Rule IV, Part 2, § 3.